Mayo, J.
Where plaintiff sues on an obligation prescribed on its face, no law requires him to set forth how or when the prescription was interrupted and suspended. All kinds of evidence to show interruption are admissible.
2. Where suit was filed in a Parish Court against the Judge-thereof, and a judgment was rendered by a Judge ad hoc therein, and said judgment was subsequently stricken out and the case referred to the District Judge, when another judgment was rendered, which judgment was subsequently annulled, the suit was still left pending in the Parish Court.
3. If, therefore, after the judgment of nullity the plaintiff institutes a new suit, this act constitutes a voluntary abandonment or discontinuance of the former pending suit, and by C. C. 3519, the citation in the suit thus actively abandoned will not work an interruption of prescription. 7 An. 523; 10 An. 331.